IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-67,714-15


                                 IN RE DAVID JAMES, Relator


                      ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NO. 21,928 IN THE 12th DISTRICT COURT
                               FROM WALKER COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he mailed an application for a writ of habeas corpus

in the 12th District Court of Walker County, but that the District Clerk refused to file it.

        We held the application in abeyance and ordered the District Clerk to respond. The Clerk

filed a response stating that Relator “has not filed an application since 2016.” However, Relator has

forwarded correspondence which indicates that he attempted to file an 11.07 writ of habeas corpus

in Walker County in April 2018. He received a letter from the Clerk stating that the filing must be

on the correct 11.07 form to be accepted. This is contrary to the duties of the District Clerk as
                                                                                                         2

articulated in Texas Rule of Appellate Procedure 73.4(a) which states: “The district clerk of the

county of conviction shall accept and file all Code of Criminal Procedure article 11.07 applications.”

        However, the correspondence provided by Relator also indicates that the Clerk returned the

documents Relator attempted to file, so it is likely that the clerk has no documents to file at this time.

Therefore, leave to file this application for mandamus is denied. Relator is free to resend the article

11.07 writ of habeas corpus to the Walker County District Clerk, for filing and eventual forwarding

to this Court to ultimately make its ruling.


Filed: August 22, 2018
Do not publish